[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISQUALIFY ATTORNEY FOR PLAINTIFF
Upon due notice given, the defendant's motion of May 14, 1990 to disqualify the attorney for the plaintiff (Frank Marcucci, Esq.) was heard on June 19, 1991, as on record of argument and briefs more fully appears.
The ruling of the undersigned court is as follows, effective beginning June 19, 1991:
1. Said motion to disqualify is denied. (See argument and briefs on record)
2. Attorney Frank Marcucci may continue to act as advocate for the plaintiff in the case except during such time as he shall be called and serving as a witness during which period of time plaintiff's case and trial may be represented by other counsel from Attorney Marcucci's law firm. (See also Rules of Professional Conduct, Rule 3.7(b).
PHILIP R. PASTORE STATE TRIAL REFEREE CT Page 5412